DETAILED ACTION


Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .


The Amendment filed Oct. 20, 2021 has been entered. Claims 1-2, 4-5, 7-10, 12-13 and 15-16 are pending. Claims 1-2, 4, and 7-8 have been amended. Claims 11 and 14 have been cancelled. 



Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 1-2, 4-5, 7, 9-10, 12-13 and 15 are rejected under 35 U.S.C. 103 as being unpatentable over Eun et al. (KR 2014-062861 A; May 26, 2014) in view of Doi et al. (US Patent No. 4,828,869; May 9, 1989).
Regarding claim 1, Eun disclose a method of manufacturing a composition of fermented soybean paste sauce comprising adding water to a raw material of fermented soybean products (e.g. doenjang) (Abstract, paragraphs 30-39 and 59 in English Translation).
Eun teaches that the amount of water added is 26.4 weight %, which is 26.4 parts by weight (English Translation, paragraph 59).  Eun teaches that the amount of fermented soybean products can be about 50% by weight (35% miso and 15% soy sauce, English Translation, paragraph 59), and therefore Eun teaches that the amount of water added is about 52.8 parts by weight relative to 100 parts by weight of the raw material of fermented soybean products, which is slightly higher than 1-50 parts by weight as claimed. 
It would have been obvious to one of ordinary skill in the art to vary the amount of fermented soybean products and/or water to result in a composition having 1-50 parts by weight water relative to 100 parts by weight raw fermented soybean product depending on the desired taste/consistency and nutritional benefits of the composition. Adding more water relative to the fermented soybean products will water down the composition, thus changing the taste and compositional profile of the composition, which is well understood, routine and conventional in the art. 
As stated in MPEP 2144.05: Generally, differences in concentration or temperature will not support the patentability of subject matter encompassed by the 
Further, From In re Levin, 84 USPQ 232 p. 234

This court has taken the position that new recipes or formulas for cooking food which involve the addition or elimination of common ingredients, or for treating them 
    PNG
    media_image1.png
    1
    1
    media_image1.png
    Greyscale
in
    PNG
    media_image1.png
    1
    1
    media_image1.png
    Greyscale
 ways which differ from the former practice, do not amount to invention merely because it is not disclosed that, 
    PNG
    media_image1.png
    1
    1
    media_image1.png
    Greyscale
in
    PNG
    media_image1.png
    1
    1
    media_image1.png
    Greyscale
 the constantly developing art of preparing food, no one else ever did the particular thing upon which the applicant asserts his right to a patent. 
    PNG
    media_image1.png
    1
    1
    media_image1.png
    Greyscale
In
    PNG
    media_image1.png
    1
    1
    media_image1.png
    Greyscale
 all such cases, there is nothing patentable unless the applicant by a proper showing further establishes a coaction or cooperative relationship between the selected ingredients which produces a new, unexpected, and useful function. 
    PNG
    media_image1.png
    1
    1
    media_image1.png
    Greyscale
In
    PNG
    media_image1.png
    1
    1
    media_image1.png
    Greyscale
 
    PNG
    media_image1.png
    1
    1
    media_image1.png
    Greyscale
re
    PNG
    media_image1.png
    1
    1
    media_image1.png
    Greyscale
 Benjamin D. White, 17 C.C.P.A. (Patents) 956, 39 F.2d 974, 5 USPQ 267 ; 
    PNG
    media_image1.png
    1
    1
    media_image1.png
    Greyscale
In
    PNG
    media_image1.png
    1
    1
    media_image1.png
    Greyscale
 
    PNG
    media_image1.png
    1
    1
    media_image1.png
    Greyscale
re
    PNG
    media_image1.png
    1
    1
    media_image1.png
    Greyscale
 Mason et al., 33 C.C.P.A. (Patents) 1144, 156 F.2d 189, 70 USPQ 221.

In the instant case, there is no new or unexpected function arising from the combination of water and fermented soybean products in the claimed amounts.  Both continue to function predictably, as expected.
Eun further teaches preheating a raw material of fermented soybean product in step (b), sterilizing the raw material in step (c), and filling and packing the sterilized raw material (Derwent Abstract, paragraphs 30-39 in English Translation).
Eun teaches that the sterilization is performed at a temperature of 105 to 130 C for 8-45 seconds (English Translation, paragraph 36), thus falling within the claimed temperature range of 105 to 135 C and overlapping the claimed time of 5 to 40 seconds. In the case where the claimed ranges “overlap or lie inside ranges disclosed by the prior art” a prima facie case of obviousness exists. (MPEP 2144.05 I)

Doi discloses a process of making a soybean product and further teaches sterilizing the product using direct steam injection (col 3 lines 30-40 and col 9 lines 47-61). Doi teaches that the sterilization heats the product and is done using a direct steam injection type device (col 9 lines 47-61). Therefore, Doi is considered to teach sterilization by using a direct steam injection heater as the device heats the product. Doi additionally teaches that the sterilized material is cooled before filling and packing (See Figure 1, col 2 lines 5-15, See Experiments).
It would have been obvious to one of ordinary skill in the art to use a direct steam injection heater device for the sterilization process of Eun as Doi discloses that direct steam injection is a suitable heating technique for achieving sterilization. This is a simple substitution of one known sterilization device for another to yield the predictable result of sterilizing. Therefore, using direct steam in the sterilization process of Eun is merely an obvious variant over the prior art.
It further would have been obvious to further cool the sterilized raw material of Eun before filling and packaging the sterilized raw material. Doing so would yield the predictably result of ensuring the sterilized raw material is at a temperature that is safe for handling and packaging.
With respect to the ethanol content of the composition of fermented soybean products after sterilization, Eun teaches that the composition contains ethanol before sterilization, but fails to specifically teach the ethanol content after sterilization. 

Regarding claim 2, Eun discloses that the raw material of fermented soybean product is soybean paste ((Abstract, paragraphs 30-39 in English Translation).
Regarding claim 4, Eun discloses the raw material as described above, but fails to specifically teach that the raw material is chopped. 
Doi discloses a similar process for sterilizing a soybean product as described in Eun and further teaches that the raw material is ground when the water is added to create a slurry (see Figure 1). As the act of grinding is to reduce the particle size of the raw material in Doi, which is the same function of chopping, to reduce the particle size, the examiner considers the grinding step of Doi to be a chopping step.
Therefore, as it is known in the art to reduce the particle size of raw soybean material as taught by Doi, it would have been obvious to chopped the raw material of Eun in order to prepare a slurry with the water that is added and ensure that the raw material is thoroughly mixed with the additional ingredients, which is to be expected as a smaller particle mixes more thoroughly. 
Regarding claim 5, Eun discloses that the pre-heating is done at a temperature up to 80 C (English Translation paragraphs 30-32), thus overlapping the claimed range prima facie case of obviousness exists. (MPEP 2144.05 I)
Regarding claim 7, the number of bacteria in the sterilizaed raw material of Eun is 1,000 CFU/g or less (English Translation, paragraph 37), thus overlapping the claimed range of 105 CFU/g or less. In the case where the claimed ranges “overlap or lie inside ranges disclosed by the prior art” a prima facie case of obviousness exists. (MPEP 2144.05 I)
Regarding claims 9-10, 12-13, and 15, as stated above, Eun discloses a composition of fermented soybean paste sauce made by the method as described above. 

Claims 8 and 16 are rejected under 35 U.S.C. 103 as being unpatentable over Eun et al. (KR 2014-062861 A; May 26, 2014) and Doi et al. (US Patent No. 4,828,869; May 9, 1989) as applied to claim 1 above, and further in view of Sakasai et al. (US Patent No. 3,830,939; Aug. 20, 1974).
Regarding claim 8, as stated above, Eun in view of Doi disclose cooling the fermented soybean paste sauce.
The above cited prior art, however, fails to specifically disclose cooling under reduced pressure. 
Sakasai discloses a process for preparing a soybean product (e.g. soy sauce) and further teaches that the product is cooled after sterilization using reduced pressure (col 3 lines 65-75, col 5 lines 65 – col 6 line 5). Sakasai further teaches that the reduced pressure allows for quick cooling. 
prima facie case of obviousness exists. (MPEP 2144.05 I)
It would have been obvious to one of ordinary skill in the art to cool the product of Eun under reduced pressure depending on the desired time for cooling as reduced pressure will more rapidly cool the product than not under reduced pressure as taught by Sakasai.
It further would have been obvious to cool the product of Eun to a similar temperature as taught by Sakasai as Sakasai disclose that such temperature is safe for handling and therefore would predictably allow safe filling and packing of the product of Eun.  
Regarding claim 16, as stated above, Eun discloses a composition of fermented soybean paste sauce made by the method as described above. 

Response to Arguments
Applicant’s amendments and arguments have overcome the claim objections and 112(b) rejections from the previous Office Action and therefore they have been withdrawn. 
Applicant’s arguments with respect to the 103 rejection have been fully considered but were not found persuasive. 
Applicant argues on pages 5-7 that Eun fails to teach the claimed amount of water relative to the fermented soybean product. 

It would have been obvious to one of ordinary skill in the art to vary the amount of fermented soybean products and/or water to result in a composition having 1-50 parts by weight water relative to 100 parts by weight raw fermented soybean product depending on the desired taste/consistency and nutritional benefits of the composition. Adding more water relative to the fermented soybean products will water down the composition, thus changing the taste and compositional profile of the composition, which is well understood, routine and conventional in the art. 
As stated in MPEP 2144.05: Generally, differences in concentration or temperature will not support the patentability of subject matter encompassed by the prior art unless there is evidence indicating such concentration or temperature is critical. "[W]here the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation." In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955)
Further, From In re Levin, 84 USPQ 232 p. 234

This court has taken the position that new recipes or formulas for cooking food which involve the addition or elimination of common ingredients, or for treating them 
    PNG
    media_image1.png
    1
    1
    media_image1.png
    Greyscale
in
    PNG
    media_image1.png
    1
    1
    media_image1.png
    Greyscale
 ways which differ from the former practice, do not amount to invention merely because it is not disclosed that, 
    PNG
    media_image1.png
    1
    1
    media_image1.png
    Greyscale
in
    PNG
    media_image1.png
    1
    1
    media_image1.png
    Greyscale
 the constantly developing art of preparing food, no one else ever did the particular thing upon which the applicant asserts his right to a patent. 
    PNG
    media_image1.png
    1
    1
    media_image1.png
    Greyscale
In
    PNG
    media_image1.png
    1
    1
    media_image1.png
    Greyscale
 all such cases, there is nothing patentable unless the applicant by a proper showing further establishes a coaction or cooperative relationship between the selected ingredients which produces a new, unexpected, and useful function. 
    PNG
    media_image1.png
    1
    1
    media_image1.png
    Greyscale
In
    PNG
    media_image1.png
    1
    1
    media_image1.png
    Greyscale
 
    PNG
    media_image1.png
    1
    1
    media_image1.png
    Greyscale
re
    PNG
    media_image1.png
    1
    1
    media_image1.png
    Greyscale
 Benjamin D. White, 17 C.C.P.A. (Patents) 956, 39 F.2d 974, 5 USPQ 267 ; 
    PNG
    media_image1.png
    1
    1
    media_image1.png
    Greyscale
In
    PNG
    media_image1.png
    1
    1
    media_image1.png
    Greyscale
 
    PNG
    media_image1.png
    1
    1
    media_image1.png
    Greyscale
re
    PNG
    media_image1.png
    1
    1
    media_image1.png
    Greyscale
 Mason et al., 33 C.C.P.A. (Patents) 1144, 156 F.2d 189, 70 USPQ 221.

In the instant case, there is no new or unexpected function arising from the combination of water and fermented soybean products in the claimed amounts.  Both continue to function predictably, as expected.
Applicant argues on pages 7-8 that the prior art fails to teach sterilization using direct steam injection heater as Eun discloses heat exchangers that are not capable of using direct steam and Doi discloses different sterilization conditions, specifically a higher temperature, than what is claimed. 
This is not found persuasive as Doi discloses a process of making a soybean product and further teaches sterilizing the product using direct steam injection (col 3 lines 30-40 and col 9 lines 47-61). Doi teaches that the sterilization heats the product and is done using a direct steam injection type device (col 9 lines 47-61). Therefore, Doi is considered to teach sterilization by using a direct steam injection heater as the device heats the product. Doi additionally teaches that the sterilized material is cooled before filling and packing (See Figure 1, col 2 lines 5-15, See Experiments).
It would have been obvious to one of ordinary skill in the art to use a direct steam injection heater device for the sterilization process of Eun as Doi discloses that direct steam injection is a suitable heating technique for achieving sterilization. This is a simple substitution of one known sterilization device for another to yield the predictable result of sterilizing. Therefore, using direct steam in the sterilization process of Eun is merely an obvious variant over the prior art.
Doi is being relied upon to show that the methodology of sterilizing using direct steam injection is known in the art. Therefore, it is obvious to use direct steam injection for sterilizing in the process of Eun. This is a simple substitution of one known sterilization method for another. While Doi may teach using a higher temperature, Eun teaches that the claimed temperature and time is suitable for achieving desired sterilization results and therefore it would have been obvious to use direct steam in the process of Eun at a similar temperature as taught by Eun.
There is nothing unexpected regarding using direct steam at a temperature of 105 to 130 C for 8-45 seconds as it would predictably sterilize the fermented soybean product of Eun absent a showing otherwise. 

However, it is well known in the art that sterilization involves heating, which results in a degree of evaporation of alcohol. It would have been obvious to vary the amount of ethanol added to the composition before sterilization and/or vary the sterilization processing conditions to result in a final composition having a desired ethanol content. Decreasing the amount of ethanol added will change the final taste of the product and therefore it is well within the ordinary skill in the art to vary the amount of ethanol through routine experimentation.
For the reasons stated above, applicant’s arguments are not found persuasive and the 103 rejections are maintained. 


Conclusion
No claims are allowed. 
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to STEPHANIE A COX whose telephone number is (571)270-1075.  The examiner can normally be reached on Monday-Friday 8am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Amber Orlando can be reached on (571) 270-3149.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/STEPHANIE A COX/Primary Examiner, Art Unit 1791